 In the Matter of BENDIx AVIATION CORPORATIONandINTERNATIONALUNION, UNITEDAUTOb1oinLEWORKERSOF AMERICA, C. I. 0.Case No. R-2574.-Decided June 0, 1941Investigation and Certification of Representatives:stipulation for eertificai,w,of representatives upon consent election.Mr. David Schatzow,for the Board.Mr. N. A. Blake,of Brooklyn, N. Y., for the Company.Liebman, Leider & Witt,of New York City, for the United.Mr. Edward J. McAlinco,of New York City, for the Brotherhood.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 3, 1941, International Union, United Automobile Workersof America, C. I. 0., herein called the United, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Bendix Aviation Corporation, herein calledthe Company, engaged in the manufacture and distribution of air-plane and marine engine parts at Brooklyn, New York, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On March 5, 1941, the Company, the United, andLocal 3, International Brotherhood of Electrical Workers, A. F. of L.,herein called the Brotherhood, and a Field Examiner of the Board en-tered into a "STIPULATION FOR CERTIFICATION OF REP-RESENTATIVES UPON CONSENT ELECTION." On May 6,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.32 N L R. B, No 52.256 BENDIX AVIATION CORPORATION257Pursuant to the stipulation, an election by secret ballot was con-ducted on May 7, 1941, nuclei- the direction-and supervision of theRegional Director, among all plant, production, and maintenance em-ployees at the Lexington Avenue and Junius Street plants of theCompany, excluding company officials, administrative employees,superintendents,foremen, assistant foremen, stock chasers, time-keepers,watchmen, andclerical and office employees,to determinewhether saidemployees desire to be representedby the United, or bythe Brotherhood, or by neither.On May 9, 1941, the Regional Directorissued and duly served upon the parties an Election Report on the bal-lot.No objections to the conduct of the ballot or the Election Reporthave been filed by any of the parties.In her Election Report, the Regional Director reported as followsconcerning'the balloting and its Iesults:Total number eligible to vote ------------------------------662Total number ballots cast_____________________________`___622Total number valid ballots________________________________614Total number votes in favor of Local 3,International Brother-hood of ElectricalWorkers, A F. of L.------------------85Total number votes in favor of International Union,United_Automobile Workers of America.C I. 0.________________--348Total number votes in favor of neither union______________181Total number blank votes---------------------------------1Total number void ballots--_---------------------------------0Total number cliallei ged votes ----------------------------7Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the- rep-resentation of employees of Bendix Aviation Corporation,Brooklyn,New York, within the meaning of Section 9 (c) and Section 2 (6).end (7) of the National Labor Relations Act.2.All plant,production,and maintenance employees at the Lex-ington Avenue and Junius Street plants of the Company,excludingcompany officials,administrative employees,superintendents, fore-men, assistant foremen, stock chasers,timekeepers,watchmen, andclerical and office employees,constitute a unit appropriate for thepurposes of collective bargaining,within the meaning of Section 9(b) of the National Labor Relations Act.3.International Union, United AutomobileWorkersof America,C. I. 0., has beendesignatedand selected by a majority of the em-ployees in the above unit as their representative for the purposes ofcollective bargaining and is the exclusive representative of all the 258DECISIONS OF NATIONAL LABORRELATIONS BOARDemployees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act.-CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations ActIT IS HEREBY CERTIFIED that International Union, United Automo-bileWorkers of America, C. I. 0., has been selected by a majorityof the plant, production, and maintenance employees at the Lexing-ton Avenue and Junius Street plants of Bendix Aviation Corpora-tion,Brooklyn,New York, excluding company officials, adminis-trative employees, superintendents, foremen, assistant foremen, stockchasers, timekeepers, watchmen, and clerical 'and office employees, astheir representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, International Union,United Automobile Workers of America, C. I. 0., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.